DETAILED ACTION 
The present application, filed on 1/31/2020 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1-3, 6-9, 11-13, 18-21 are amended
b.  Claims 4-5, 10, 14-15, 22-24 are cancelled 
c.  Claims 25-28 are new

Overall, Claims 1-3, 6-9, 11-13, 16-21, 25-28 are pending and have been considered below.     


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-9, 11-13, 16-21, 25-28 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 11 and Claim 20 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 11, 20) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: partitioning a plurality of audience clusters from anonymized data; generating a first result including a personalized promotion that is matched to a first audience cluster; display the personalized promotion; generating a second result including one or more of margin, revenue, or market share for  the personalized promotion; repeating adjusting one or more terms of the personalized promotion; display the personalized promotion. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at providing adjusted personalized promotions based on audience mapping. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: retrieving, from a blockchain data structure, sales results; training, using the retrieved sales results, a segmentation algorithm; training, using the retrieved sales results, a matching algorithm; generating the second result until one or more of margin, revenue, or market share  reaching a desired level. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, retrieving, from a blockchain data structure, sales results; training, using the retrieved sales results, a segmentation algorithm; training, using the retrieved sales results, a matching algorithm are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while generating the second result until one or more of margin, revenue, or market share  reaching a desired level are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the audience cluster. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a controller; non-transitory computer readable media are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: generating the second result until one or more of margin, revenue, or market share  reaching a desired level. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, retrieving, from a blockchain data structure, sales results; training, using the retrieved sales results, a segmentation algorithm; training, using the retrieved sales results, a matching algorithm are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while generating the second result until one or more of margin, revenue, or market share  reaching a desired level are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the audience cluster. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a controller; non-transitory computer readable media. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 12, 21) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generate a third result; signal to display the second personalized promotion; generate a fourth result; repeat adjusting one or more terms of the second personalized promotion; signaling to display the personalized promotion; generating a fourth result. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at providing promotions based on audience mapping. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Dependent Claim 6 (which is repeated in Claims 16, 25) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine a SPP (susceptibility to purchase with a promotion) and degree of SPP for a plurality of audience clusters for a plurality of promotions; signaling to display the personalized promotion; generating the second result. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 8 (which is repeated in Claims 18, 27) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: refine the matching algorithm; sending a first advertisement to a control group; measuring results from the first advertisement and the second advertisement; determining a measure of success of the first promotion. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least US 2020/0104340 to Liu et al; US 2018/0247191 to Katz et al)}

Dependent Claim 9 (which is repeated in Claims 19, 28) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: record sales results; display the personalized promotion. When considered individually, these additional claim elements are comparable to “storing and retrieving information in/from memory”, “receiving or transmitting data over a network, e.g., using the Internet to gather data, “which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 3 (which are repeated in Claim 13) and dependent Claim 7 (which is repeated in Claims 17, 26) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the buying preferences; the matching algorithm. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0013]-[0026], including among others: promotion engine; digital display.  

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-3, 6-9, 11-13, 16-21, 25-28 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, 11-13, 18-19, 20-21, 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Switzer (US 2012/0066065), in view of Jain et al (2005/0071223), in further view of Ramani et al (US 2012/0016808), in further view of Miller (US 2019/0036887).   
Regarding Claims 1, 11, 20 – Switzer discloses: A system for executing an advertising campaign that iteratively adjusts a promotion displayed to targets viewers, the system comprising: 
a controller comprising at least one processor and a computer-readable storage device encoded with programming instructions for configuring the at least one processor {see at least fig7, [0048] data processing system}, the controller having access to anonymized data regarding a plurality of individuals who purchase goods and/or services in the marketplace, {see at least fig1, rc121, rc127, [0104] rate of conversion from advertisements (reads on purchases of goods and services)}   
the anonymized data including demographic information {see at least [abstract transaction data} and sales data, {see at least [abstract transaction data}  
the sales data including data regarding purchases made in response to some form of advertising and/or promotion, {see at least fig1, rc121, rc127, [0104] rate of conversion from advertisements (reads on response to advertisements)}  
wherein the controller causes the system to: 
	retrieve, …. , sales results reported from past promotions; {see at least fig11, rc191-rc195, [0233] transaction data (reads on revenue) used to select the advertisement}     
… a segmentation algorithm … that partitions a plurality of anonymized individuals from the retrieved sales results into a plurality of audience clusters based on demographic information and buying preferences; {see at least fig1, rc113, [0087] user tracker (type of group, propensity, demographics, social profile); fig2, rc329, rc333, [0045] cluster analysis, cluster definitions; [0087] defining groups; fig12, rc221, rc223, rc225, [0257] identify segments; [0449] clustering algorithm}   
… a matching algorithm … that matches a type of promotion to a particular audience cluster; {see at least fig1, rc121, [0391]-[0393] profile generator, group profile, transaction profile (reads on algorithm to match group with promotion); [0061] transaction profiles (reads on types of promotion), model with algorithm; fig1, rc127, [0082] matching the characteristics of the profiles}     
partition a plurality of audience clusters from the anonymized data based on demographic information and buying preferences using the trained segmentation algorithm {see at least fig2, rc329, rc333, [0045] cluster analysis, cluster definitions; [0087] defining groups; fig12, rc221, rc223, rc225, [0257] identify segments; fig3, rc365-rc369, [0045]-[0046] cluster analysis}  
wherein each audience cluster is partitioned as a coherent group based on buying preferences; {see at least [abstract] clustering based on transaction data; fig12, rc221, rc223, rc225, [0257] homogenous groups of customers; [0465] similar spending behavior; [0197] purchasing pattern similarity between users}  
generate a first result including a personalized promotion that is matched to a first audience cluster from the plurality of audience clusters using the trained matching algorithm; {see at least fig3, rc365-rc369, [0045]-[0046] cluster analysis; fig17, rc287, [0287] segment customers into groups (reads on cluster); [0032], [0037]-[0038], [0089], [0155] generate / personalize advertisements / offer to customers; fig11, rc191-rc195, [0233] transaction data (reads on revenue) used to select the advertisement (reads on measurement result for success)}   
signal using a digital display channel to a plurality of user interfaces for a plurality of individuals matching characteristics of the first audience cluster to display the personalized promotion; {see at least fig17, rc289, [0331] target offer to customer groups}  
generate a second result including one or more of margin, revenue or market share for of the personalized promotion with the plurality of individuals matching characteristics of the first audience cluster; and {see at least [0249] allows offeror to improve revenue, market share …; [0267] improving customer profitability (reads on margin); fig3, rc365-rc369, [0045]-[0046] cluster analysis; fig17, rc287, [0287] segment customers into groups (reads on cluster); [0032], [0037]-[0038], [0089], [0155] generate / personalize advertisements / offer to customers; [0037] intelligence information, targeting advertisements based on the collected intelligence information (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes intelligence information as measurement of success); [0079] providing advertisements based on prior purchases; [0107] correlating transactions with consuming advertisements (reads on measurement of success); [0112]-[0116] identify transactions considered results of the advertisements (reads on measurement of success); fig11, rc191-rc195, [0233] transaction data (reads on revenue) used to select the advertisement (reads on measurement result for success); [0235] adjusting advertisement (Examiner note: a multitude of clusters and a multitude of advertisements read on multiple results, which includes a second result)}   
… based on the one or more of margin, revenue or market share from the personalized promotion … see at least [0249] allows offeror to improve revenue, market share …; [0267] improving customer profitability (reads on margin);} recur 

Switzer does not disclose, however, Jain discloses:
	… using machine learning techniques … {see at least [0018] reinforcement learning; fig4, [0084]-[0091] reinforcement learning} 
repeat adjusting one or more terms of the personalized promotion …, signaling to a plurality of user interfaces for another plurality of individuals matching characteristics of the first audience cluster to display the personalized promotion, and {see at least [0018] the process of identifying optimal marketing strategy, deploying the strategy, recording the customer responses and updating the history of customer responses is then repeated for the complete time span specified for the objective.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer to include the elements of Jain.  One would have been motivated to do so, in order to provide the best possible personalized promotion.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Switzer evidently discloses providing personalized promotions to customer segments.  Jain is merely relied upon to illustrate the functionality of adjusting the terms of a personalized promotion to the desired point in the same or similar context.  As best understood by Examiner, since both providing personalized promotions to customer segments, as well as adjusting the terms of a personalized promotion to the desired point are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Switzer, as well as Jain would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Switzer / Jain.

Switzer, Jain does not disclose, however, Ramani discloses:
generating the second result until one or more of margin, revenue or market share reaching a desired level. {see at least [0008] margin, market share; fig3, [0034]-[0036] iterative optimization process; optimizing business objective}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain to include the elements of Ramani.  One would have been motivated to do so, in order to keep the campaign within planned confines.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Switzer, Jain evidently discloses providing personalized promotions to customer segments.  Ramani is merely relied upon to illustrate the functionality of ending the generation of advertisements based on alternative metrics.  As best understood by Examiner, since both providing personalized promotions to customer segments, as well as ending the generation of advertisements based on alternative metrics are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Switzer, Jain, as well as Ramani would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Switzer, Jain / Ramani.

Switzer, Jain, Ramani does not disclose, however, Miller discloses:  
	… from a blockchain data structure … {see at least fig7, [0021] blockchain} 
	train, using the retrieved sales results, … {see at least [0156] AI-based matching algorithms, such as trained multi-level artificial neural networks, may be used} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani to include the elements of Miller. One would have been motivated to do so, in order to utilize the best accounting technology available.  Furthermore, the Supreme Court has supported that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(F)).  In the instant case, Switzer, Jain, Ramani evidently discloses dynamically segmenting and providing personalized promotions.  Miller is merely relied upon to illustrate the functionality of a blockchain data structure in the same or similar context.  As best understood by Examiner, since both dynamically segmenting and providing personalized promotions, as well as a blockchain data structure are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Switzer, Jain, Ramani, as well as Miller would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Switzer, Jain, Ramani / Miller.

Regarding Claims 2, 12, 21 – Switzer, Jain, Ramani, Miller discloses the limitations of Claims 1, 11, 20. Switzer further discloses:  wherein the controller is further configured to: 
generate a third result including a second personalized promotion to and a second audience cluster from the plurality of audience clusters using the matching algorithm; {see at least fig3, rc365-rc369, [0045]-[0046] cluster analysis; fig17, rc287, [0287] segment customers into groups (reads on cluster); [0032], [0037]-[0038], [0089], [0155] generate / personalize advertisements / offer to customers; [0035] consuming advertisements (reads on measurement of success); [0037] intelligence information, targeting advertisements based on the collected intelligence information (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes intelligence information as measurement of success); [0079] providing advertisements based on prior purchases; [0107] correlating transactions with consuming advertisements (reads on measurement of success); [0112]-[0116] identify transactions considered results of the advertisements (reads on measurement of success); fig11, rc191-rc195, [0233] transaction data (reads on revenue) used to select the advertisement (reads on measurement result for success); [0235] adjusting advertisement (Examiner note: a multitude of clusters and a multitude of advertisements read on multiple results, which includes a third result)}   
signal using a digital display channel to a plurality of individuals matching characteristics of the second audience cluster to display the second personalized promotion; {see at least fig17, rc289, [0331] target offer to customer groups}   
generate a fourth result including one or more of margin, revenue or market share for the personalized promotion with the plurality of individuals matching characteristics of the second audience cluster; and {see at least fig3, rc365-rc369, [0045]-[0046] cluster analysis; fig17, rc287, [0287] segment customers into groups (reads on cluster); [0032], [0037]-[0038], [0089], [0155] generate / personalize advertisements / offer to customers; [0035] consuming advertisements (reads on measurement of success); [0037] intelligence information, targeting advertisements based on the collected intelligence information (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes intelligence information as measurement of success); [0079] providing advertisements based on prior purchases; [0107] correlating transactions with consuming advertisements (reads on measurement of success); [0112]-[0116] identify transactions considered results of the advertisements (reads on measurement of success); fig11, rc191-rc195, [0233] transaction data (reads on revenue) used to select the advertisement (reads on measurement result for success); [0235] adjusting advertisement (Examiner note: a multitude of clusters and a multitude of advertisements read on multiple results, which includes a fourth result)}  

Jain further discloses:
… signaling to a plurality of user interfaces for another plurality of individuals to display the personalized promotion, and {see at least [0018] the process of identifying optimal marketing strategy, deploying the strategy, recording the customer responses and updating the history of customer responses is then repeated for the complete time span specified for the objective.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller to include additional elements of Jain.  One would have been motivated to do so, in order to provide the best possible personalized promotion.  In the instant case, Switzer, Jain, Ramani, Miller evidently discloses providing personalized promotions to customer segments.  Jain is merely relied upon to illustrate the additional functionality of adjusting the terms of a personalized promotion to the desired point in the same or similar context in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Ramani further discloses: 
generating the fourth result until one or more of margin, revenue or market share reaching a second desired level. {see at least [0008] margin, market share; fig3, [0034]-[0036] iterative optimization process (reads on multiple results, including a fourth result); optimizing business objective}     
repeat adjusting one or more terms of the second personalized promotion based on the one or more of margin, revenue or market share for the second personalized promotion, … {see at least [0008] margin, market share; fig3, [0034]-[0036] iterative optimization process (reads on repeating and multiple results, including a second result); optimizing business objective} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller to include additional elements of Ramani.  One would have been motivated to do so, in order to keep the campaign within planned confines.  In the instant case, Switzer, Jain, Ramani, Miller evidently discloses ending the generation of advertisements based on alternative metrics.  Ramani is merely relied upon to illustrate the additional functionality of providing personalized promotions to customer segments in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 3, 13 – Switzer, Jain, Ramani, Miller discloses the limitations of Claims 1, 11. Switzer further discloses:  
	wherein the buying preferences include one or more of: preference for a lowest price; preference for special or early access to products; preference for earning loyalty points or a status; or preference for ethical or environmental messaging.  {see at least [0057] user budget, shopping amount (reads on preference for lowest price); points, miles (reads on loyalty points)}  

Regarding Claims 8, 18, 27 – Switzer, Jain, Ramani, Miller discloses the limitations of Claims 1, 11, 20. Switzer further discloses:  wherein the controller is configured to: refine the matching algorithm … based on A/B testing, the A/B testing including: 
sending a first advertisement having a first promotion to a group of individuals matching a third audience cluster and sending a second advertisement without the first promotion to a control group, {see at least fig12. Rc221, rc223, rc225, [0257] different segments (reds on fourth cluster); [0258]-[0263] personalized offer; [0464] account A, account B}  
	measuring results from the first advertisement and the second advertisement, and {see at least [0464] spending response of account A compared to spending response of account B}
	determining a measure of success of the first promotion based on comparing results from the first advertisement and the second advertisement.  {see at least [0464] to determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement; fig12, rc215, [0255] value score} 

Miller further discloses:  
	… using machine learning techniques … {see at least [0156] train matching algorithms} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller to include additional elements of Miller. One would have been motivated to do so, in order to utilize the best improvement technique available.  In the instant case, Switzer, Jain, Ramani, Miller evidently discloses dynamically segmenting and providing personalized promotions.  Miller is merely relied upon to illustrate the additional functionality of using machine learning techniques in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 9, 19, 28 – Switzer, Jain, Ramani, Miller discloses the limitations of Claims 1, 11, 20. Switzer further discloses:  wherein the controller is further configured to 
record sales results from each iteration of the adjusting one or more terms of the personalized promotion … for the personalized promotion and the signaling to a plurality of user interfaces for another plurality of individuals matching characteristics of the first audience cluster to display the personalized promotion …   {see at least fig1, rc121, [0391]-[0393] profile generator, group profile, transaction profile (reads on algorithm to match group with promotion); [0061] transaction profiles (reads on types of promotion), model with algorithm}   

Ramani further discloses: 
	… based on the one or more of margin, revenue or market share … 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller to include additional elements of Ramani.  One would have been motivated to do so, in order to keep the campaign within planned confines.  In the instant case, Switzer, Jain, Ramani, Miller evidently discloses ending the generation of advertisements based on alternative metrics. Ramani is merely relied upon to illustrate the additional functionality of providing personalized promotions to customer segments in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Miller further discloses: 
	… in a blockchain data structure. {see at least fig7, [0021] blockchain}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller to include additional elements of Miller.  One would have been motivated to do so, in order to utilize the best accounting technology available.  In the instant case, Switzer, Jain, Ramani, Miller evidently discloses dynamically segmenting and providing personalized promotions.  Miller is merely relied upon to illustrate the additional functionality of blockchain data structure in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 6-7, 16-17, 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Switzer (US 2012/0066065), in view of Jain et al (2005/0071223), in further view of Ramani et al (US 2012/0016808), in further view of Miller (US 2019/0036887), in further view of Kannan et al (US 2017/0364930).
Regarding Claims 6, 16, 25 – Switzer, Jain, Ramani, Miller discloses the limitations of Claims 1, 11, 20. Switzer further discloses:  wherein the controller is further configured to:  
signaling to a plurality of user interfaces for another plurality of individuals matching characteristics of the first audience cluster to display the personalized promotion, and {see at least fig17, rc289, [0331] target offer to customer groups}  

Ramani further discloses: 
generating the second result until one or more of margin, revenue or market share reaching a desired level.  {see at least [0008] margin, market share; fig3, [0034]-[0036] iterative optimization process (reads on multiple results, including a second result); optimizing business objective}      

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller to include additional elements of Ramani.  One would have been motivated to do so, in order to keep the campaign within planned confines.  In the instant case, Switzer, Jain, Ramani, Miller evidently discloses ending the generation of advertisements based on alternative metrics. Ramani is merely relied upon to illustrate the additional functionality of providing personalized promotions to customer segments in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Switzer, Jain, Ramani, Miller does not disclose, however, Kannan discloses: 
determine a SPP (susceptibility to purchase with a promotion) and degree of SPP for a plurality of audience clusters for a plurality of promotions when repeated adjusting one or more terms of the personalized promotion based on the one or more of margin, revenue or market share for the personalized promotion, {see at least fig5, rc504, [0073]-[0074] propensity to purchase (reads on susceptibility to purchase)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller to include the elements of Kannan.  One would have been motivated to do so, in order to better assess the customers and customer segments.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Switzer, Jain, Ramani, Miller evidently discloses dynamically segmenting and providing personalized promotions.  Kannan is merely relied upon to illustrate the functionality of susceptibility to purchase with a promotion in the same or similar context.  As best understood by Examiner, since both dynamically segmenting and providing personalized promotions, as well as susceptibility to purchase with a promotion are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Switzer, Jain, Ramani, Miller, as well as Kannan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Switzer, Jain, Ramani, Miller / Kannan.

Regarding Claims 7, 17, 26 – Switzer, Jain, Ramani, Miller, Kannan discloses the limitations of Claims 6, 16, 20. Kannan further discloses:  
	wherein the matching algorithm is configured to be match a personalized promotion to a particular promotion using the SPP and degree of SPP.  {see at least fig5, rc504, [0073]-[0074] propensity to purchase (reads on susceptibility to purchase)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Switzer, Jain, Ramani, Miller, Kannan to include additional elements of Kannan.  One would have been motivated to do so, in order to better assess the customers and customer segments.  In the instant case, Switzer, Jain, Ramani, Miller, Kannan evidently discloses dynamically segmenting and providing personalized promotions.  Kannan is merely relied upon to illustrate the additional functionality of susceptibility to purchase with a promotion in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The non-standard actions recited above are not directed to commercial activity, but instead are computer implemented actions that allow for the alleged judicial exception (alleged marketing) to take place.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner cannot comprehend the term “non-standard actions.” Applicant is requested to provide the definition used to differentiate standard and non-standard actions. 

Applicant submits “First, the non-standard actions recited above, apply the alleged judicial exception by use of a particular machine.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The application specification discloses at fig1, [0013]-[0026], which is dubbed DAMPE. The application also describes the components of the DAMPE machine. It is not clear which components make the DAMPE machine particular. 

Applicant submits “… claim 1 recites additional elements that integrate the alleged judicial exception into a practical application through use with a particular machine.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. It is not clear which components make the DAMPE machine particular.   

Applicant submits “The particular machine that practices the alleged judicial exception comprises a controller configured to perform non-conventional actions: ...retrieve sales results … ” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, it is difficult to understand how retrieving data (e.g. sales results) can be qualified as a non-conventional action. 
Second, executing “non-conventional actions” is not a criterion to determine that an claim is directed to an abstract idea (see 2019 PEG and 2019 Revised PEG). 

Applicant submits “Second, claim 1 applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Claim 1 is not directed to generic marketing operations.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Performing generic market operations is not a criterion for determining that a claim is directed to an abstract idea (see 2019 PEG and 2019 Revised PEG).  

Applicant submits “These non-standard operations lead to improved results from any later performed marketing efforts.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Performing non-standard operations is not a criterion for determining that a claim is directed to an abstract idea (see 2019 PEG and 2019 Revised PEG).  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Switzer disclose:  discloses: 

retrieve, …. , sales results reported from past promotions; {see at least fig11, rc191-rc195, [0233] transaction data (reads on revenue) used to select the advertisement}     
… a segmentation algorithm … that partitions a plurality of anonymized individuals from the retrieved sales results into a plurality of audience clusters based on demographic information and buying preferences; {see at least fig1, rc113, [0087] user tracker (type of group, propensity, demographics, social profile); fig2, rc329, rc333, [0045] cluster analysis, cluster definitions; [0087] defining groups; fig12, rc221, rc223, rc225, [0257] identify segments; [0449] clustering algorithm}   
… a matching algorithm … that matches a type of promotion to a particular audience cluster; {see at least fig1, rc121, [0391]-[0393] profile generator, group profile, transaction profile (reads on algorithm to match group with promotion); [0061] transaction profiles (reads on types of promotion), model with algorithm; fig1, rc127, [0082] matching the characteristics of the profiles}     
partition a plurality of audience clusters from the anonymized data based on demographic information and buying preferences using the trained segmentation algorithm {see at least fig2, rc329, rc333, [0045] cluster analysis, cluster definitions; [0087] defining groups; fig12, rc221, rc223, rc225, [0257] identify segments; fig3, rc365-rc369, [0045]-[0046] cluster analysis}  

Further Ramani discloses: 

generating the second result until one or more of margin, revenue or market share reaching a desired level. {see at least [0008] margin, market share; fig3, [0034]-[0036] iterative optimization process; optimizing business objective}

Therefore, Switzer, Ramani discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622